                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                                 NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6     VTT TECHNICAL RESEARCH CENTRE OF                    CASE NO. 19-cv-01174-YGR
                                         FINLAND LTD.,
                                   7
                                                        Plaintiff,                           ORDER DENYING MOTION TO DISMISS
                                   8
                                                  vs.                                        Re: Dkt. No. 14
                                   9
                                         SITIME CORPORATION,
                                  10
                                                        Defendant.
                                  11

                                  12          The Court has received and reviewed defendant’s motion to dismiss plaintiff’s complaint
Northern District of California
 United States District Court




                                  13   for patent infringement pursuant to Rule 12(b)(6) as well as parties related briefing. 1 (Dkt. Nos.

                                  14   14 (“MTD”), 23, 24.) Defendant’s motion misconstrues the standard articulated by the Supreme

                                  15   Court in Twombly and Iqbal and relies on a collection of non-binding and inapposite district court

                                  16   cases to insist that plaintiff’s complaint fails to meet the requirements of Rule 8 because plaintiff

                                  17   does not present “sufficient supporting evidence.” See MTD at 1-9; see also Bell Atlantic Corp. v.

                                  18   Twombly, 550 U.S. 544, 570 (2008) (holding that a complaint must “state a claim to relief that is

                                  19   plausible on its face”); Ashcroft v Iqbal, 556 U.S. 662, 679 (2000) (finding that determining

                                  20   plausibility is “a context-specific task that requires the reviewing court to draw on its judicial

                                  21   experience and common sense”).

                                  22          This “plausibility standard ‘does not impose a probability requirement at the pleading

                                  23   stage; it simply calls for enough fact to raise a reasonable expectation that discovery will reveal

                                  24   evidence’ to support the plaintiff’s allegations.” Nalco Co. v. Chem-Mod, LLC, 883 F.3d 1337,

                                  25

                                  26
                                              1
                                                The Court has determined that the motion is appropriate for decision without oral
                                  27   argument, as permitted by Civil Local Rule 7-1(b) and Federal Rule of Civil Procedure 78. See
                                       also Lake at Las Vegas Investors Group, Inc. v. Pacific Malibu Dev. Corp., 933 F.2d 724, 729 (9th
                                  28
                                       Cir. 1991). Accordingly, the Court VACATES the hearing scheduled for June 18, 2019.
                                   1   1350 (Fed. Cir. 2018) (citing Twombly, 550 U.S. at 556) (emphasis supplied). Plaintiff’s

                                   2   complaint in this action not only states facts sufficient raise such an expectation, but attaches, as

                                   3   Exhibit 2 to the complaint, a claim chart that provides detailed factual allegations that explain how

                                   4   defendant’s products satisfy each limitation of the relevant claim of the patent at issue. (See Dkt.

                                   5   Nos. 1 (“Compl.”), 1-2.) Moreover, plaintiff has alleged that asked for, and defendant refused to

                                   6   provide – even under the protection of a confidentiality agreement – information regarding the

                                   7   function of the products at issue. Compl. ¶¶ 15-16, 23; see Hoffmann-La Roche Inc. v. Invamed

                                   8   Inc., 213 F.3d 1359, 1361-62 (Fed. Cir. 2000). Finally, plaintiff’s allegations of induced

                                   9   infringement and willfulness also suffice. See Lifetime Indus., Inc. v. TrimLok, Inc., 869 F.3d

                                  10   1372, 1380 (Fed. Cir. 2017) (finding that induced infringement requires factual allegations that

                                  11   plausibly show that the accused infringer specifically intended another party to infringe the patent

                                  12   and knew the acts so constituted); Halo Elecs., Inc. v. Pulse Elecs., Inc., 136 S.Ct. 1923, 1931
Northern District of California
 United States District Court




                                  13   (2016) (abrogating the standard articulated in In re Seagate Tech., LLC, 497 F.3d 1360, 1371 (Fed.

                                  14   Cir. 2017), on which defendant relies and finding that increased damages under Section 284 are

                                  15   “generally reserved for egregious cases of culpable behavior[,]” including conduct that is “willful,

                                  16   wanton, malicious, bad-faith, deliberate, consciously wrongful, flagrant, or . . . characteristic of a

                                  17   pirate”).

                                  18           Defendant’s motion prematurely attacks the merits of plaintiff’s claims which, at a

                                  19   minimum, counsel should understand is not appropriate for a Rule 12 motion. Parties should

                                  20   always exercise caution before filing unnecessary motions. Accordingly, the Court DENIES

                                  21   defendant’s motion to dismiss.

                                  22           This Order terminates Docket Number 14.

                                  23           IT IS SO ORDERED.

                                  24   Dated: June 17, 2019
                                                                                                   YVONNE GONZALEZ ROGERS
                                  25                                                          UNITED STATES DISTRICT COURT JUDGE
                                  26

                                  27

                                  28
                                                                                          2
